DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAVID R. RUIZ,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1269

                         [September 17, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit; Edward Harold Merrigan, Judge; L.T.
Case No. 02-1617CF10A.

  Brett S. Chase of Chase Law Florida, P.A., St. Petersburg, for appellant.

  No response from appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.